OnuRcu, J.
The prisoner was charged, by the information, with breaking and entering an out-house, wherein were deposited goods, wares and merchandize, in the night season, with an intent to steal, under the 30th section of the "Act concerning crimes and punishments." On trial, he was convicted, and sentenced to imprisonment in the state prison, where he flow is.
The out-house mentioned and described in the information, was a district school-house, containing books and other articles commonly used in district schools.
In the case of The State v. O'Brien, 2 Root 516. it is said, that a school-house may come under the denomination of a dwelling-house or out-house; and it was in that case adjudged, that the felonious burning of such a building was arson. The doctrine of that case cannot be approved, without an entire disregard of an established principle of the law, that penal laws are to be construed strictly. Subsequently, at the revision of the statutes, and when the law punishing arson was re-enacted, schoolhouses were included in the enumeration of buildings in addition to out-houses,--a circumstance very clearly implying, that the legislature did not consider a school-house to be an outhouse, notwithetanding O'Brien's case.
*146An out house is a building appurtenant to some main building or mansion house ; and whether it be parcel of it or not, depends upon its particular location, or its connexion with such mansion house. It is plain, that a school-house is not of this description; and therefore, is not an out-house, in legal signification.
I would advise a new trial.
The other Judges were of the same opinion, except Peters, J., who was absent.
New trial to be granted.